t c summary opinion united_states tax_court barry mamoudou petitioner v commissioner of internal revenue respondent docket no 28939-08s filed date christopher duling for petitioner jack t anagnostis for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to dependency_exemption deductions for the two children claimed on his federal_income_tax return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference when petitioner filed his petition he resided in pennsylvania petitioner timely filed his federal_income_tax return for as a head_of_household on his return he claimed two dependency_exemption deductions the earned_income_tax_credit and a child_tax_credit and an additional_child_tax_credit respondent issued to petitioner a notice_of_deficiency changing petitioner’s filing_status to single and disallowing the claimed deductions and credits in petitioner lived with the mother of the two children he claimed as dependents on his federal_income_tax return 1at trial petitioner conceded that he is not entitled to head_of_household filing_status the earned_income_tax_credit or the child_tax_credit and additional_child_tax_credit he was not the biological father of the children nor was he married to their mother i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 ii dependency_exemption deduction sec_151 allows a taxpayer to deduct an annual exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_152 defines dependent as a qualifying_child or a qualifying_relative petitioner is not related to the children and they are not his qualifying children however he contend sec_2petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax that the children are his qualifying relatives under sec_152 in pertinent part sec_152 provides that an individual is a qualifying_relative of the taxpayer if that individual has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household the taxpayer provides over one-half of the individual’s support for that year and that individual is not the qualifying_child of the taxpayer or of any other taxpayer for that year sec_152 and h respondent stipulates that the children lived with petitioner during the year and that the children did not earn income in petitioner’s girlfriend who is the mother of the children and with whom petitioner lived in was entitled to claim the children as her qualifying children in see sec_152 accordingly these children are not petitioner’s qualifying relatives for and respondent’s determination is sustained see sec_152 to reflect the foregoing decision will be entered for respondent
